EXHIBIT 10.17

 

NINTH AMENDMENT TO SECOND AMENDED AND RESTATED  

MASTER CREDIT FACILITY AGREEMENT

 

(MAA II)

 

THIS NINTH AMENDMENT TO SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY
AGREEMENT (the “Amendment”) is effective as of the 23rd day of September, 2005,
by and among (i) (a) MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee
corporation (the “REIT”), (b) MID-AMERICA APARTMENTS, L.P., a Tennessee limited
partnership (“OP”) (the REIT and OP being collectively referred to as
“Borrower”), and (ii) PRUDENTIAL MULTIFAMILY MORTGAGE, INC., a Delaware
corporation (“Lender”).

RECITALS

A.         Borrower is a party to that certain Master Credit Facility Agreement
dated as of the 22nd day of August, 2002, by and between Borrower and Lender,
which was amended and restated pursuant to that certain Amended and Restated
Master Credit Facility Agreement dated as of December 10, 2003, which has been
further amended and restated pursuant to that certain Second Amended and
Restated Master Credit Facility Agreement dated as of March 30, 2004, as amended
by that certain First Amendment to Second Amended and Restated Master Credit
Facility Agreement dated as of March 31, 2004, as further amended by that
certain Second Amendment to Second Amended and Restated Master Credit Facility
Agreement dated as of April 30, 2004, as further amended by that certain Third
Amendment to Second Amended and Restated Master Credit Facility Agreement dated
as of August 3, 2004, as further amended by that certain Fourth Amendment to
Second Amended and Restated Master Credit Facility Agreement dated as of August
31, 2004, as further amended by that certain Fifth Amendment to Second Amended
and Restated Master Credit Facility Agreement dated as of October 1, 2004, as
further amended by that certain Sixth Amendment to Second Amended and Restated
Master Credit Facility Agreement dated as of December 1, 2004, as further
amended by that certain Seventh Amendment to Second Amended and Restated Master
Credit Facility Agreement dated as of December 15, 2004, and as further amended
by that certain Eighth Amendment to Second Amended and Restated Master Credit
Facility Agreement dated as of March 31, 2005 (as amended from time to time, the
“Master Agreement”).

B.         All of the Lender's right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreements and Other Loan
Documents, dated as of August 22, 2002 and that certain Assignment of Collateral
Agreements and Other Loan Documents, dated as of December 10, 2003 and that
certain Assignment of Collateral Agreements and Other Loan Documents dated as of
March 31, 2004 (collectively, the “Assignment”). Fannie Mae has not assumed any
of the obligations of the Lender under the Master Agreement or the Loan
Documents as a result of the Assignment. Fannie Mae has designated the Lender as
the servicer of the Loans

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

contemplated by the Master Agreement. Lender is entering into this Amendment in
its capacity as servicer of the loan set forth in the Master Agreement.

C.        Borrower and Lender are executing this Amendment pursuant to the
Master Agreement to provide for (i) the amendment of Schedule II to the Master
Agreement, (ii) an increase in the Variable Facility Commitment as set forth
hereinafter, and (iii) a decrease in the maximum amount by which the Commitment
may be increased.

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements contained in this Amendment and the Master Agreement, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:

Section 1.        Schedule II. Schedule II is hereby deleted in its entirety and
replaced with the Schedule II attached to this Amendment.

Section 2.        Expansion. The Variable Facility Commitment is hereby
increased by $3,302,000 and the definition of Variable Facility Commitment is
hereby replaced in its entirety with the following new definition:

“Variable Facility Commitment” means an aggregate amount of $577,358,000, which
shall be evidenced by the Variable Facility Note in the form attached hereto as
Exhibit I, plus such amount as the Borrower may elect to add to the Variable
Facility Commitment in accordance with Article VIII, and plus such amount as the
Borrower may elect to reborrow in accordance with Section 2.08, less such amount
as the Borrower may elect to convert from the Variable Facility Commitment to
the Fixed Facility Commitment in accordance with Article III and less such
amount by which the Borrower may elect to reduce the Variable Facility
Commitment in accordance with Article IX.

Section 3.        Reserved Amount. “Reserved Amount” means $22,642,000 unless
Borrower elects in writing a lesser amount not to exceed $600,000,000 minus the
amount of the Commitment in effect at any time, but in no event greater than
$22,642,000. The Fixed Facility Fee and the Variable Facility Fee shall not
increase with respect to the Reserved Amount in the event of an Expansion for so
long as the Borrower timely pays the Rate Preservation Fee on the Reserved
Amount.

Section 4.        Capitalized Terms. All capitalized terms used in this
Amendment which are not specifically defined herein shall have the respective
meanings set forth in the Master Agreement.

Section 5.        Reaffirmation. The REIT and OP hereby reaffirm their
obligations under the Agreement as Borrower.

Section 6.        Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.

 

 


--------------------------------------------------------------------------------

 

 

Section 7.       Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

BORROWER:

 

MID-AMERICA APARTMENT COMMUNITIES,

INC., a Tennessee corporation

 

 

By:

__________________________________

Name: Al Campbell

Title:

Senior Vice President and Treasurer

 

 

MID-AMERICA APARTMENTS, L.P.,

a Tennessee limited partnership

 

By:

Mid-America Apartment Communities, Inc.,

a Tennessee corporation, its general partner

 

 

By:

_____________________________

Name:

Al Campbell

 

                Title:Senior Vice President and Treasurer

 

[SIGNATURES FOLLOW ON NEXT PAGE]



 


--------------------------------------------------------------------------------

 

 

LENDER:

 

PRUDENTIAL MULTIFAMILY MORTGAGE, INC., a        Delaware corporation

By:

________________________________________

Name:

Sharon D. Singleton

 

Title:

Vice President

 

 

 



 


--------------------------------------------------------------------------------

 

 

SCHEDULE II

 

Credit Enhancement Fee Schedule

 

 

Counter Party

Swap Effective Date

Maturity

Principal

Credit Enhancement Fee

 

SunTrust

K 6/1/2003

6/1/2010

50,000,000

18 basis points

Deutsche Bank

U 9/1/2004

9/1/2011

50,000,000

17 basis points

Deutsche Bank

U 12/1/2004

12/1/2011

25,000,000

17 basis points

RBC Capital Markets

5/2/2005

5/1/2012

50,000,000

17 basis points

Deutsche Bank

12/1/2005

3/1/2012

50,000,000

17 basis points

RBC Capital Markets

12/1/2005

3/1/2013

50,000,000

20 basis points

SunTrust

12/1/2005

TBD

50,000,000

20 basis points

SunTrust

12/1/2005

TBD

50,000,000

20 basis points

 

 

 

 

 